              Case 5:16-cr-00047-EJD Document 155 Filed 07/30/19 Page 1 of 1



 1 CHRISTOPHER J. CANNON, State Bar No. 88034
   MATTHEW A. LAWS, State Bar No. 273697
 2 Sugarman & Cannon
   737 Tehama Street, No. 3
 3 San Francisco, CA 94103
   Telephone: 415-362-6252
 4 Facsimile: 415-362-6431
   chris@sugarmanandcannon.com
 5
   Attorneys for Defendant WEILIN CHANG
 6

 7                                  UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
 9                                          SAN JOSE DIVISION
10 UNITED STATES OF AMERICA,                              Case No. 16-cr-00047 EJD
11                 Plaintiff,                             NOTICE OF APPEARANCE
12                  vs.
13 JONATHAN CHANG & WEILIN CHANG,

14                 Defendants.
15

16          PLEASE TAKE NOTICE that the attorney whose name, address, email address, and telephone

17 number are listed below appears in this matter as co-counsel for defendant Weilin Grace Chang.

18          Matthew A. Laws
            737 Tehama Street, No. 3, San Francisco, CA 94103
19          matt@sugarmanandcannon.com
            415-362-6252
20
     Dated: July 30, 2019                      Respectfully submitted,
21
                                                      /s/
22
                                               Matthew A. Laws
23                                             Attorney for WEILIN CHANG

24

25

26

27

28


     NOTICE OF APPEARANCE
     Case No. 16-cr-00047 EJD
